Claims 1, and 4-8 are currently pending with claims 2-3 being cancelled.  Claim 7 has been withdrawn as being directed to a non-elected invention.  Claims 1, 4-6 and 8 are under consideration. 
The 112 rejection has been withdrawn in view of the present amendment and response. 
The rejection over Boinais taken individually and in combination with Masunari have been overcome in view of the present amendment and response.  Masunari teaches away from an adhesive tape comprising a non-woven fabric having a basis weight of 70 g/m2 or more (paragraph 41).  
Upon further consideration, new ground of rejection is made in view of newly discovered references to El-Tahlawy et al. (US 2017/0203541) and Andrew et al. (US 2008/0269365).   
The double patenting rejection over claims 1-7 of U.S. Patent No. 10,688,762 in view of Bonais has been obviated in view of the terminal disclaimer filed on 2/12/2021.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,851,039 to Boinais et al. (Boinais) in view of US 2017/0203541) to El-Tahlawy et al. (El-Tahlawy).   
Boinais discloses an interior trim of a vehicle comprising a thermoplastic resin skin layer 100 comprising a molded groove 104, a seal 200, a film 500, and a polyurethane foam 300 (figure 7D).  The skin and the seal are secured by an adhesive (column 6, lines 1-5).  The skin layer, the seal and the adhesive layer are sewn together as shown in figure 7D.  The skin layer is made of polyvinyl chloride (column 3, lines 45-50).  
The seal 200 comprises an open cell foam or a closed cell foam (column 3, lines 55-60).  The seal is provided to stop the flow of the precursor foaming material of the polyurethane foam 300 penetrating through the holes of stitched lines during the foaming process (column 4, lines 25-30).  A combination of the seal and the adhesive layer reads on the claimed backing tape.  
Boinais does not explicitly disclose the seal comprising a porous non-woven fabric having a basis weight of 70 g/m2 or more.  There is no teaching or suggestion of a porous adhesive layer.  
El-Tahlawy, however, discloses an adhesive tape comprising a substrate comprising two or more plies of non-woven fabric material, a polymeric laminating composition comprising a polymer and an alkyl ketene dimer applied to the substrate by a dip and nip coating process, and a pressure-sensitive adhesive (PSA) layer applied to the surface of the polymeric laminating composition by foaming the adhesive using a Gaston process (figure 2, and paragraphs 20-22, 26 and 27).  The foamed PSA layer is thus a porous material.  The advantage of using the Gaston foaming process is to provide a uniform PSA coating across the substrate even at low coating weight (paragraph 27).  The non-woven substrate is a porous material in view of the interstices between adjacent fibers.  The non-woven substrate has a basis weight of 82 g/m2 or 77g/m2 (paragraph 48).  The polymeric laminating composition provides the adhesive tape with excellent hydrophobicity and water resistance (paragraph 28).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute an adhesive tape disclosed in El-Tahlawy for the seal/adhesive combination of Boinais motivated by the desire to provide the interior trim having improved hydrophobicity and water resistance. 
The combined disclosures of Boinais and El-Tahlawy result in an interior trim of a vehicle comprising a thermoplastic resin skin layer 100 comprising a molded groove 104, a seal 200, a film 500, and a polyurethane foam 300.  The skin and the seal are secured by an adhesive. The resulting seal/adhesive is in form of an adhesive tape comprising a substrate comprising two or more plies of non-woven fabric material, a polymeric laminating composition comprising a polymer and an alkyl ketene dimer applied to the substrate by a dip and nip coating process, and a PSA layer applied to the surface of the polymeric laminating composition by foaming the adhesive.  The hydrophobicity of the polymeric laminating composition coating on the non-woven substrate would effectively shield the non-woven substrate from the precursor foaming material during the foaming process.  As such, substitution of the adhesive tape disclosed in El-Tahlawy for the seal of Boinais is proper to establish a prima facie case of obviousness because the adhesive tape and the seal are equally able to stop the penetration of the precursor foaming material to stitched lines during the foaming process.  The adhesive tape further renders the interior trim hydrophobic and water resistant.  That is a motivation to combine the references.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boinais in view of El-Tahlawy as applied to claim 1 above, further in view of US 2008/0269365 to Andrew et al. (Andrew).  
Boinais does not explicitly disclose the polyurethane foam backing having a density of 0.2 g/cc or more.  
Andrew, however, teaches a composition for making a polyurethane foam comprising a fugitive tertiary amine urethane catalyst and amidoamine and/or imidazoline property enhancing additives (abstract).  The polyurethane foam has a density of 0.35 g/cc (table 6).  The polyurethane foam is useful for many applications in automotive industry including an instrument panel and an interior trim (paragraph 67).  
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use polyurethane foam backing having a density of 0.35 g/cc because such is a typical density of the foam used in automotive industry and Andrew provides necessary details to practice the invention of Boinais.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788